Mr. Justice STRONG
gave the judgment of the court.
He stated briefly that the'question presented in the case was the same which the court had considered and answered in the preceding one; and that for the reasons given in the opinion of the court there, the act, so. far as it taxed the sort of freight above mentioned, w^S-^to be held unconstitutional. As in the preceding case, therefore, the judgment of the Supreme Court of Pennsj'lvania was reversed, and the record remitted for further proceedings in conformity with the opinion of this court.